Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on June 2, 2022 is accepted by the Examiner. The Examiner acknowledges the cancellation of claims 1-10 and the addition of claims 11-22 is accepted by the Examiner. Claims 11-22 are now pending in the application. 
IDS
The information disclosure statement (IDS) submitted on March 14, 2022 is being considered by the Examiner. 
Drawing
The drawing filed on May 18, 2022 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – Double Patenting
Claims 11-22: the instant claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,307,318. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
In reference to claim 11: the instant claim is not patentably distinct from claim 5 of U.S. Patent No. 11,307,318. The instant claim includes a step that “[shifts] to a measurement mode from a standby state when an acceleration larger than a threshold is measured by a measurement unit in standby state”. Similarly, claim 5 of U.S. Patent No. 11,307,318 states that “the earthquake determination unit configured to determine whether or not an earthquake has occurred based on the acceleration measured in a predetermined determination period.” Therefore, the state of the acceleration status in respect to a specific threshold provides the concept of “shifting to a measurement mode”. Therefore, an ordinary skill in the art knowing those condition stated in claim 5 of U.S. Patent No. 11,307,318 would have been able to shift the measurement process or mode from standby state. The remaining steps of the instant claim are similar to the steps noted in claim 5 of U.S. Patent No. 11,307,318. 
With regard to claim 12: the instant claim is similar to claim 6 in view of claim 5 of U.S. Patent No 11,307,318. 
With regard to claim 13: the instant claim is similar to claim 7 of U.S. Patent No. 11,307,318 shows various stages of the repetitive nature of the acceleration measurement. 
With regard to claim 14: the instant claim includes subject matter also noted in claim 5 of U.S. Patent No. 11,307,318. 
With regard to claims and 15 and 16: the instant claims are directed to the nature of the acceleration variable in view of a predetermined threshold values to characterize the status of the acceleration variable, in other words, it is part of the criteria that is used for the continuous earthquake determination step, see claim 5 in view of claim 8 of U.S. Patent No. 11,307,318. 
In reference to claim 17: see the analysis in view of claim 11 above. 
With regard to claim 18: see the analysis in view of claim 12 above. 
With regard to claim 19: see the analysis in view of claim 13 above. 
With regard to claim 20: see the analysis in view of claim 14 above. 
With regard to claims 21 and 22: see the analysis in view of claims 15 and 16 above.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oyagi et al. (U.S. Patent No. 7,212,107) discloses a monitoring system which can monitor a plurality of vehicles includes vibration sensing units each sensing a vibration of the associated vehicle. 
Nakamura (U.S. Patent No. 5,484,968) discloses an interference device for discriminating a certain oscillation.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857